*435ORDER
The Disciplinary Review Board having-filed a report with the Supreme Court recommending that BARRY L. KANTOR of MORRISTOWN, who was admitted to the Bar of this State in 1963, be suspended from the practice of law for a period of one year and that any application by respondent for reinstatement to practice be subject to conditions,
And the Disciplinary Review Board having further recommended that respondent’s reinstatement to the practice of law be conditioned by the requirement that he practice under a proctorship for one year,
And the Disciplinary Review Board’s recommendation being based on its determination that respondent 1) was grossly, negligent in violation of RPC 1.1(a) by failing to file an appellate brief, 2) failed to act with due diligence to secure the reinstatement of his appeal in violation of RPC 1.3, and, 3) engaged in conduct in violation of RPC 8.4(c) in misrepresenting the status of the appeal to his client, said conduct being viewed in combination with a prior ethics infraction and lack of mitigating factors,
And good cause appearing;
It is ORDERED that the findings of the Disciplinary Review Board are hereby adopted and BARRY L. KANTOR is suspend*436ed from the practice of law for a period of one year and until further order of this Court, effective April 2, 1990; and it is further
ORDERED that respondent’s reinstatement to the practice of law is conditioned on the requirement that he submit, as part of any application he may make, psychiatric proofs that he is fit to return to the practice of law and proof of his successful completion of the Skills and Methods core courses and the Professional Responsibility course offered by the Institute for Continuing Legal Education; and it is further
ORDERED that in the event respondent is reinstated to the practice of law, his reinstatement is further conditioned by the requirement that he practice under a proctorship for. one year, pursuant to Administrative Guideline No. 28; and it is further
ORDERED that the Decision and Recommendation of the Disciplinary Review Board, together with this Order and the full record of the matter, be added as a permanent part of the file of said BARRY L. KANTOR as an attorney at law of the State of New Jersey; and it is further
ORDERED that BARRY L. KANTOR be and hereby is restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that respondent comply with Administrative Guideline No. 23 of the Office of Attorney Ethics dealing with suspended attorneys; and it is further
ORDERED that respondent reimburse the Ethics Financial Committee for appropriate administrative costs.